                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

KENNETH WAYNE MOORE                                                                    PLAINTIFF

v.                                     5:19-cv-00186-JM-JJV

JEFFREY SPEAR,
Doctor, J.R.M.C.                                                                    DEFENDANT


                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff’s Objections. 1 After carefully

considering the objections and making a de novo review of the record, the Court concludes that

the Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court's findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Plaintiff’s Amended Complaint (Doc. No. 4) is DISMISSED without prejudice

                for failure to state a claim upon which relief may be granted.

        2.      Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).2

        3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

                appeal from any Order adopting these recommendations and the accompanying

                Judgment would not be taken in good faith.



1 Plaintiff’s objection is actually a notice of appeal. The Court has reviewed the pleading and
conducted a de novo review out of an abundance of caution.
2
 Title 28 U.S.C. § 1915(g) provides as follows: “In no event shall a prisoner bring a civil
action or appeal a judgment in a civil action or proceeding under this section if the prisoner has,
on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under
imminent danger of serious physical injury.”
Dated this 14th day of August, 2019.


                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE
